



Exhibit 10.4


PLAYAGS, INC.
Omnibus Incentive Plan
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), is entered into
as of [____], 2018 (the “Date of Grant”), by and between PlayAGS, Inc., a Nevada
corporation (the “Company”), and [________] (the “Participant”). Capitalized
terms used in this Agreement and not otherwise defined herein have the meanings
ascribed to such terms in the PlayAGS, Inc. Omnibus Incentive Plan, as amended,
restated or otherwise modified from time to time in accordance with its terms
(the “Plan”).
WHEREAS, the Company has adopted the Plan, pursuant to which restricted stock
units (“RSUs”) in respect of Common Stock may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award provided for herein to the
Participant on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:


1.Grant of Restricted Stock Units.


(a)Grant. The Company hereby grants to the Participant a total number of
[________] RSUs, on the terms and subject to the conditions set forth in this
Agreement and as otherwise provided in the Plan. The RSUs shall vest in
accordance with Section 2. The RSUs shall be credited to a separate book-entry
account maintained for the Participant on the books of the Company.


(b)Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and the Participant’s beneficiary in respect of
any questions arising under the Plan or this Agreement. The Participant
acknowledges that the Participant has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.


2.Vesting; Settlement. The RSUs shall be one hundred percent (100%) unvested as
of the Date of Grant. Except as may otherwise be provided herein, the Restricted
Period shall lapse as to 25% of the RSUs on each of the first four anniversaries
of the Date of Grant (each such applicable date, the “Vesting Date”), subject to
the Participant’s continued employment with, or engagement to provide services
to, the Company or any of its Affiliates through the Vesting Date. Except as
otherwise provided herein, each RSU shall be settled within 10 days following
the Vesting Date in shares of Common Stock.


3.Dividend Equivalents. In the event of any issuance of a cash dividend on the
shares of Common Stock (a “Dividend”), the Participant shall be credited, as of
the payment date for such Dividend, with an additional number of RSUs (each, an
“Additional RSU”) equal to the quotient obtained by dividing (x) the product of
(i) the number of RSUs granted pursuant to this Agreement and outstanding as of
the record date for such Dividend multiplied by (ii) the amount of the Dividend
per share, by (y) the Fair Market Value per share on the payment date for such
Dividend, such quotient to be rounded to the nearest hundredth. Once credited,
each Additional RSU shall be treated as an RSU granted hereunder and shall be
subject to all terms and conditions set forth in this Agreement and the Plan.


4.Termination of Employment or Services.







--------------------------------------------------------------------------------





Except as otherwise provided below in this Section 4, if the Participant’s
employment with, membership on the board of directors of, or engagement to
provide services to, the Company or its Affiliates terminates for any reason,
the unvested RSUs shall be canceled immediately and the Participant shall
immediately forfeit without any consideration any rights to such shares.


(a)If the Participant’s employment with, or engagement to provide services to,
the Company or its Affiliates is terminated (i) by the Company or the Affiliates
without Cause upon or within 12 months following a Change in Control or (ii) due
to the Participant’s death, then any unvested portion of the outstanding RSUs
shall immediately vest (which shall be considered the final Vesting Date). The
RSUs shall be settled in accordance with Section 2 (except that in the case of
the Participant’s death, the RSUs shall be settled within 90 days following the
date of death).


(b)If the Participant’s employment with, or engagement to provide services to,
the Company or Affiliates is terminated by the Company or Affiliates on account
of the Participant’s Disability as defined according to applicable law, then the
portion of the unvested outstanding RSUs that was scheduled to vest on the
immediately succeeding scheduled Vesting Date shall immediately vest (which
shall be considered the final Vesting Date), and the remaining portion of the
unvested portion of the RSUs shall be canceled immediately and the Participant
shall immediately forfeit without any consideration any rights to the RSUs
subject to such unvested portion. The vested RSUs shall be settled in accordance
with Section 2.


5.Issuance. The RSUs shall be issued by the Company and shall be registered in
the Participant’s name on the stock transfer books of the Company promptly after
the date hereof in book-entry form, subject to the Company’s directions at all
times prior to the Vesting Date. As a condition to the receipt of the RSUs, the
Participant shall at the request of the Company deliver to the Company one or
more stock powers, duly endorsed in blank, relating to the RSUs. The Committee
may cause a legend or legends to be put on any stock certificate relating to the
RSUs to make appropriate reference to such restrictions as the Committee may
deem advisable under the Plan or as may be required by the rules, regulations,
and other requirements of the Securities and Exchange Commission, any exchange
that lists the RSUs, and any applicable federal or state laws.


6.Rights as a Stockholder. The Participant shall not be deemed for any purpose
to be the record owner of any shares of Common Stock underlying the RSUs unless,
until and to the extent that (i) the Company shall have issued and delivered to
the Participant the shares of Common Stock underlying the RSUs and (ii) the
Participant’s name shall have been entered as a stockholder of record with
respect to such shares of Common Stock on the books of the Company. The Company
shall cause the actions described in clauses (i) and (ii) of the preceding
sentence to occur promptly following settlement as contemplated by this
Agreement, subject to compliance with applicable laws.


7.Compliance with Legal Requirements.


(a)Generally. The granting and settlement of the RSUs, and any other obligations
of the Company under this Agreement shall be subject to all applicable U.S.
federal, state and local laws, rules and regulations, all applicable non-U.S.
laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required. The Participant agrees to take all steps
that the Committee or the Company determines are reasonably necessary to comply
with all applicable provisions of U.S. federal and state securities law and
non-U.S. securities law in exercising the Participant’s rights under this
Agreement. Without limiting the generality of the foregoing, the Committee, in
its sole discretion, may postpone the issuance or delivery of shares of Common
Stock as the Committee may consider appropriate and may require the Participant
to make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of shares of Common
Stock in compliance with applicable laws, rules and regulations.


(b)Tax Withholding. Upon the vesting and settlement of the RSUs, the Participant
shall be required to pay to the Company or the Affiliates if so ordered by
applicable laws in cash (by check or wire transfer) such amount as the Company
determines that it is required to withhold under applicable U.S. federal, state
or local and non-U.S. tax and social security laws in respect of the RSUs, and
the Company or the Affiliates shall have the right and is hereby





--------------------------------------------------------------------------------





authorized to withhold any cash, shares of Common Stock, other securities or
other property deliverable under the RSUs, the amount (in cash, shares of Common
Stock, other securities or other property) of any required withholding taxes in
respect of the RSUs, and to take any such other action as the Committee or the
Company deem necessary to satisfy all obligations for the payment of such
withholding taxes, if applicable; provided that the Committee may, in its sole
discretion, allow such withholding obligation to be satisfied by any other
method described in Section 14(d) of the Plan. The Company may (but is not
obligated to) require the Participant to satisfy, in whole or in part, the tax
obligations by withholding shares of Common Stock with a Fair Market Value equal
to such withholding liability. If the Vesting Date occurs during a blackout
period under the Company’s insider trading policy, the Company in its discretion
may (but shall not be obligated to) arrange for the sale of a number of shares
of Common Stock to be delivered to the Participant to satisfy the applicable
withholding obligations, regardless of whether the withholding obligation is the
Company’s or the Affiliates. Such shares of Common Stock shall be sold on behalf
of the Participant through the Company’s transfer agent on the facilities of the
NYSE or through the facilities of any other exchange on which the Common Stock
is listed at the time of such sale. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the
Participant agrees that the Company will have the right to deduct any such
withholding taxes from any payment of any kind otherwise due to Participant
(including, but not limited to, any salary or other remuneration payments due to
the Participant).


8.Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may cancel the RSUs if the Participant, without the consent of the
Company, has engaged in or engages in activity that is in conflict with or
adverse to the interests of the Company or any Affiliate while employed by or
otherwise providing services to the Company or any Affiliate, including fraud or
conduct contributing to any financial restatements or irregularities, or any
violation of any non-competition, non-solicitation, non-disparagement or
non-disclosure covenant or agreement with the Company or any Affiliate (after
giving effect to any applicable cure period set forth therein), as determined by
the Committee. In such event, the Participant will forfeit any compensation,
gain or other value realized thereafter on the vesting or settlement of the RSUs
or the sale or other transfer of the RSUs or shares of Common Stock received
upon settlement thereof, and must promptly repay such amounts to the Company. If
the Participant receives any amount in excess of what the Participant should
have received under the terms of the RSUs for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall promptly repay any such excess amount to the Company. To the
extent required by applicable law or the rules and regulations of the NYSE or
any other securities exchange or inter-dealer quotation system on which the
Common Stock is listed or quoted, or if so required pursuant to a written policy
adopted by the Company, the RSUs shall be subject (including on a retroactive
basis) to clawback, forfeiture or similar requirements (and such requirements
shall be deemed incorporated by reference into this Agreement).


9.Restrictive Covenants.  


(a)The Participant acknowledges that he or she remains bound by the provisions
of any non-competition, non-solicitation, non-disclosure, confidentiality,
intellectual property and similar restrictive covenant agreement between the
Participant and the Company or any of its controlled Affiliates.


(b)Solely to the extent that the Participant has not entered into an agreement
with the Company or any of its Affiliates providing for covenants relating to
non-competition and non-solicitation and non-hire, the following provisions
shall apply:


While employed by the Company or any of its controlled Affiliates and for a
period of 9 months thereafter (the "Restricted Period"), the Participant shall
not directly or indirectly, own, manage, operate, control, consult with, be
employed by, participate in the ownership, management, operation or control of,
or otherwise render services to or engage in, any business that engages in any
line of business conducted by the Company or any of its controlled Affiliates
during the Covered Period (as defined below) within any jurisdiction or
marketing area in which the Company or any of its controlled Affiliates or
subsidiaries is doing business or has invested and established good will in
demonstrating an intent to do business during the Covered Period; provided that
the Participant’s ownership of securities of 2% or less of any publicly traded
class of securities of a public company shall not violate





--------------------------------------------------------------------------------





this Section 9(b). The "Covered Period" shall mean the period beginning as of
the date hereof and ending as of the end of the sixth month following the
termination of the Participant's employment for any reason.
During the Restricted Period, the Participant shall not directly or indirectly
(i) induce or attempt to induce any employee, consultant or independent
contractor of the Company or any controlled Affiliate of the Company
(collectively, the “Affiliated Entities” and each such entity an “Affiliated
Entity”) to leave the Company or such Affiliated Entity, or in any way interfere
with the relationship between the Company or any such Affiliated Entity, on the
one hand, and any employee or independent contractor thereof, on the other hand,
(ii) hire any person who is an employee or independent contractor of the Company
or any Affiliated Entity until twelve (12) months after such individual’s
relationship with the Company or such Affiliated Entity has been terminated for
any reason or (iii) induce or attempt to induce any customer (including former
customers who were customers at any time during the three-year period
immediately prior to such inducement or attempted inducement), supplier,
licensee or other business relation of the Company or any controlled Affiliate
Entity or subsidiary of the Company to cease doing business with the Company or
such subsidiary or controlled Affiliate Entity, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company or any subsidiary or controlled Affiliate
Entity, on the other hand.
(c)The Participant shall not, whether in writing or orally, malign, denigrate or
disparage the Company, its Affiliates or their respective predecessors and
successors, or any of the current or former directors, officers, employees,
shareholders, partners or members of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publish (whether in
writing or orally) statements that tend to portray any of the aforementioned
parties in an unfavorable light, provided that nothing herein shall or shall be
deemed to prevent or impair the Participant from testifying, to the extent that
he or she reasonably believes such testimony to be true, in any legal or
administrative proceeding if such testimony is compelled or requested (or from
otherwise complying with legal requirements), from conferring with the
Participant’s legal counsel or from disclosing information to a governmental
agency to the extent necessary to permit the Participant to pursue lawful claims
against the Company or any of its controlled Affiliates.


(d)In the event that the Participant violates any of the covenants referred to
in this Section 9, in addition to any other remedy that may be available at law
or in equity, the RSUs shall be automatically forfeited effective as of the date
on which such violation first occurs. The foregoing rights and remedies are in
addition to any other rights and remedies that may be available to the Company
and shall not prevent (and the Participant shall not assert that they shall
prevent) the Company from bringing one or more actions in any applicable
jurisdiction to recover damages as a result of the Participant’s breach of such
restrictive covenants.


10.Miscellaneous.


(a)Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered (a “Transfer”) by the Participant
other than by will or by the laws of descent and distribution, pursuant to a
qualified domestic relations order or as otherwise permitted under Section 14(b)
of the Plan. Any attempted Transfer of the RSUs contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
RSUs, shall be null and void and without effect.


(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(c)Section 409A. The RSUs are intended to be exempt from, or compliant with,
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or





--------------------------------------------------------------------------------





penalties under Section 409A of the Code, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A of the Code, or to avoid
the incurrence of taxes, interest and penalties under Section 409A of the Code,
and/or (ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 10(c) does not create an obligation on
the part of the Company to modify the Plan or this Agreement and does not
guarantee that the RSUs will not be subject to interest and penalties under
Section 409A.


(d)General Assets. All amounts credited in respect of the RSUs to the book-entry
account under this Agreement shall continue for all purposes to be part of the
general assets of the Company. The Participant’s interest in such account shall
make the Participant only a general, unsecured creditor of the Company.


(e)Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage-paid first-class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address (including work
e-mail address, while employed or otherwise providing services to the Company or
any of its Affiliates) indicated by the Company’s or any of its Affiliates’
records, or if to the Company, to the attention of the General Counsel and to
the Head of Human Resources at the Company’s principal executive office.


(f)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(g)No Rights to Employment or Service. Nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any
position, as an employee or consultant of the Company or any of its Affiliates
or shall interfere with or restrict in any way the rights of the Company or any
of its Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever or according to
applicable law. Participants that are not directly employed by the Company but
in turn are employed by an Affiliate agree that the Plan does not give rise to
any employment relationship whatsoever or any rights with the Company and that
their exclusive employer is each Affiliate. The rights and obligations of the
Participant under the terms of his employment with the Company or any of its
Affiliates shall not be affected by being a Participant.


(h)No rights to compensation or damages. The Participant shall have no rights to
compensation or damages from the Company or any Affiliate or former Affiliate on
account of any loss in respect of the RSUs where such loss arises (or is claimed
to arise), in whole or in part, from:


(i)termination of office or employment with; or


(ii)notice to terminate office or employment given by or to,


the Company or any Affiliate. This exclusion of liability shall apply however
termination of office or employment, or the giving of notice, is caused
(including, without limitation, wrongful dismissal) and however compensation or
damages may be claimed.


(i)No right to the RSUs. The granting of RSUs to the Participant does not create
any right or expectation of the grant of RSUs on the same basis, or at all, to
the Participant in the future.


(j)Data Privacy. In connection with the RSUs, the Company will process personal
data about the Participant from time to time. The Company will process such
personal data in accordance with applicable data protection legislation.







--------------------------------------------------------------------------------





(k)Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from an adjustment of the RSUs pursuant to Section 11 of the Plan or
otherwise, the Company shall be entitled to pay to the Participant an amount in
cash equal to the Fair Market Value of such fractional share.


(l)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.


(m)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(n)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 11 or 13 of the Plan.


(o)Governing Law and Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada, without regard to principles of
conflicts of laws thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Nevada.


(i)Dispute Resolution; Consent to Jurisdiction. All disputes between or among
any Persons arising out of or in any way connected with the Plan, this Agreement
or the RSUs shall be solely and finally settled by the Committee, acting in good
faith, the determination of which shall be final. Any matters not covered by the
preceding sentence shall be solely and finally settled in accordance with the
Plan, and the Participant and the Company consent to the personal jurisdiction
of the United States federal and state courts sitting in Las Vegas, Nevada, as
the exclusive jurisdiction with respect to matters arising out of or related to
the enforcement of the Committee’s determinations and resolution of matters, if
any, related to the Plan or this Agreement not required to be resolved by the
Committee. Each such Person hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the last known address of such Person, such service to
become effective ten (10) days after such mailing.


(ii)Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.


(p)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(q)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


(r)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’





--------------------------------------------------------------------------------





notice to the Company, in which case subsequent prospectuses, annual reports and
other information will be delivered in hard copy to the Participant).


(s)Electronic Participation in Plan. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


[Remainder of page intentionally blank]







--------------------------------------------------------------------------------








[Signature Page to Restricted Stock Unit Award Agreement]


IN WITNESS WHEREOF, this Restricted Stock Unit Award Agreement has been executed
by the Company and the Participant as of the day first written above.


PLAYAGS, INC.


By:__________________________________     
Name:
Title:




PARTICIPANT




______________________________________
[Insert Name]


 





